 In the Matter of NATIONAL DISTILLERS PRODUCTS CORPORATION, BERN-HEIM LANE, LoulsvILLE,Ky.andINT'L BROTHERHOOD OF FIREMEN&OILERS,#320, 401 MACON AvE., LoulsviLLE, Ky.Case No. R-1683AMENDMENT TO DIRECTION OF ELECTIONMarch 1, 1940On February 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding, the election to be conductedas early aspossible but not later than thirty (30) days from the date of theDirection.The Board, having been advised by the Regional Directorfor the Ninth Region (Cincinnati, Ohio) that DistilleryWorkersUnion No. 758, affiliated with the C. I. 0., desires to have its nameremoved from the ballot in the election directed by the Board in thisproceeding, hereby amends its Direction of Election by striking there-from the words "they desire to be represented by InternationalBrotherhood of Firemen & Oilers, #320, affiliated with the A. F. of L.,or by Distillery Workers Union No. 758, affiliated with the C. I. 0.,for purposes of collective bargaining, or by neither" and substitutingtherefor the words "or not they desire to be represented by Inter-national Brotherhood of Firemen & Oilers, #320, affiliated with theA. F. of L., for the purposes of collective bargaining."21 N. L. R. B., No. 16.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESMarch 05, 1940On February 16, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.On March 1, 1940, the Board issuedan Amendment to Direction of Election.Pursuant to the Directionof Election as amended, an election by secret ballot was conductedon March 4, 1940, under the direction and supervision of the RegionalDirector for the Ninth Region (Cincinnati, Ohio).On March 7,120 N L. R B 467.24 NATIONAL DISTILLERS PRODUCTS CORPORATION251940, the Regional Director, acting pursuant to Article III, Section9,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended, issued and duly served upon the parties hisElection Report.No objections to the conduct of the ballot or theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Number of alleged eligible voters_____________________________19Number of ballots placed in ballot box_______________________19Number of unchallenged ballots FOR International Brother-hood of Firemen & Oilers, #320, A. F. of L________________15Number of unchallenged ballots AGAINST InternationalBrotherhood of Firemen & Oilers, #320, A. F. of L________4Number of challenged ballots________________________________0Number of blank ballots_____________________________________0Number of spoiled ballots___________________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT is HEREBY cERTIFIED that International Brotherhood of Firemen& Oilers, #320, affiliated with the A. F. of L., has been designatedand selected by a majority of the power-plant employees of NationalDistillers Products Corporation, at its Louisville, Kentucky, plants,including firemen, utility men, and general helpers, but excludingforemen, as their representative for the purposes of collective bar-gaining and that, pursuant to Section 9 (a) of the National LaborRelations Act, International Brotherhood of Firemen & Oilers, #320,affiliated with the A. F. of L., is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.21 N. L. R. B., No. 16a.